Order filed April 4, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-01156-CV
                                  ____________

CAROLYN CALKINS JAMES, INDIVIDUALLY AND AS NEXT FRIEND
   OF HER ELDERLY MOTHER, MARY OLIVE CALKINS, Appellant

                                        V.

HONORABLE OLEN UNDERWOOD, HONORABLE PATRICK SEBESTA
      AND FIDELITY AND DEPOSIT COMPANY OF MARYLAND,
    RICHARD STEPHEN CALKINS AS AGENT IN FACT FOR MARY
    OLIVE CALKINS AND MICHAEL EASTON, INDIVIDUALLY AND
      AS ASSIGNEE OF RICHARD STEPHEN CALKINS, Appellees


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-51725


                                    ORDER
      According to information provided to this court, this is an accelerated appeal
from a dismissal order signed November 30, 2012. The record has not yet been
filed. On February 6, 2013, the clerk responsible for preparing the record has
advised this court that appellant has not paid for preparation of the record. In
response to this court’s notice, appellant requested and was granted an extension of
time to file the record. On March 11, 2013, the district clerk’s office again notified
this court that payment for the record had not been received. On March 12, 2013,
the court notified appellant that the appeal was subject to dismissal unless
appellant paid for the record and provided proof of payment by March 27, 2013.

      On March 29, 2013, appellees filed a response in opposition to any further
extensions of time to file the clerk’s record. In the response, appellees advised this
court that the Court of Appeals for the First District of Texas had previously
considered the same claims at issue in this appeal. See In re James, No. 01-10-
00751-CV (Tex. App.—Houston [1st Dist.] 2010, orig. proceeding) (mem. op.). In
addition, appellees stated that there are six other related appeals pending in the
First Court of Appeals. See Nos. 01-11-00731-CV, 01-11-00732-CV, 01-11-
00733-CV, 01-11-00734-CV, 01-12-00445-CV, and 01-13-00118-CV.

      On April 4, 2013, appellees filed a motion to dismiss this appeal for want of
prosecution. In the motion, appellees again referred to the related cases in the
Court of Appeals for the First District of Texas. Accordingly, we issue the
following order:

      It is ORDERED that the appeal docketed under this court=s appellate cause
number 14-12-01156-CV is TRANSFERRED to the Court of Appeals for the
First District of Texas pursuant to Local Rule 1.5. 14th Tex. App. (Houston) Loc.
R. 1.5. The Clerk of this court is directed to transfer all papers filed in the case,
and certify all orders made, to the Court of Appeals for the First District of Texas.
Appellees’ motion to dismiss the appeal remains pending.

                                   PER CURIAM


                                          2